Title: James Burrow to John Adams, 9 Jun. 1786
From: Burrow, James
To: Adams, John


          
            
              May it please your Excellency
            
            

              From my Apartments in The Chappel Rooms at No: 12. Clerkenwell-Close, opposite Newcastle House

               9th: June 1786
            
          

          I presume to write Your Excellency both upon a Publick and Private
            Business—The inclosed Simple little Fugitive Peice, or Compilation (for it deserves no
            better name) was hastily put together at an early Æra of the late Warfare between the
            Mother Country and the Magnanimous United States of North-America: The Writer thereof
            was intirely a Volunteer in their Service, and the little Book was extensively
            circulated; but never expos’d to Sale—It was the last Efforts of a warm Advocate of
            Publick Liberty, to stop the unnatural Effusion of Christian Blood after the D–gs of War
            were let loose; But before that, much Pains had been taken by the Author to open the
            Eyes of some deluded Great Personages relative to the then approaching Rupture; And
            which was honestly as well as Zealously done, from a certain Conviction that eminent
            Danger Discomfiture and Loss would ensue by prosecuting Hostile measures:—The Return for
            which however (as might from the Circumstances of the Case, too naturally be expected)
            was much Contumely from the Proud, together with not a little Spight and Malice, from
            some mean artful interested People in domestic Affairs.—
          The above may be sufficient at present to furnish your Excellency
            with a small Clue to this part of the Political Detail.—
          The underwritten is partly of a private nature.—
          I had a most worthy Friend in the late Commodore George Walker, a
            brave useful Virtuous Gentleman, who after having acted with great Spirit, Resolution
            & Success in the former Wars, and being very active in encouraging the Northern
            Fisheries, went to and cultivated a Settlement, 1st: at
            Canso, and then at a Place called Niposiquit in Chaleure Bay North America, where He
            resided several Years: As he was growing in Years He found a Resolution of coming home
            with a full Intention of spending the Remainder of his Days with me in Peace &
            Quietness; for which purpose he Embarqued at the beginning of the late Troubles (and not
            knowing that Hostilities were Commencd) on Board of a Fine Snow called “The John” but
            was snapped up (being totally Unarm’d) by a small American Privateer called “The Civil
            Usage” and carried into the Port of Newbury near Boston in New-England, where (although
            I heard not of any particular Uncivil Usage to him or his Crew, personally as Prisoners) He was nevertheless Stript of his
            whole Property, vizt: his Vessell, Cargo, Furniture and
            valuable Effects &c, to a very large Amount—I had this honest Gentleman, and
            some belonging to Him, to assist for a very considerable time; which I did with much
            Chearfulness & Satisfaction, because I knew his real merit, Integrity and
            benevolence of Heart: And He was surely one of the most innocent, as well as deserving
            Sufferers of the whole Group of Petitioners that applied
            for Relief at the Publick Treasury, for which He made proper Solicitations; but obtained
            no Recompence or Remuneration whatsoever; And being tired out with Unavailing Promises,
            He droopd, And died.
          The unfortunate Gentleman had uncommon parts; was wellread; of
            sound Theoretical, and great experimental professional Knowledge, not only as a
            Sea-Commander, but as a Draughtsman—He was naturally piqued at first, on the Loss of his
            whole Property, but after he found himself slighted at home, and understanding the
            Magnitude of the Greivances which the Subjects of the Now United States, Then, laboured under, He would have become Conficiently “Un Converti” to so glorious a Cause: And as
            well from his Enterprizing Genius, as from his intimate Acquaintce: with most parts of South-America and the
            West Indies, He would have been a most Valuable Acquisition to any Maritime State—He
            lost some invaluable Notes & Papers on Board the Snow “John” which he was taken
            in; and would have given any thing (accordg. to his Ability)
            for Recovery of them:—They were written in a private Character, So that without a proper
            Key, they could not possibly be of any Use to the Captors; But as The Commodore was a
            kind of living Dictionary we endeavour’d to Establish the most interesting of those
            Papers by oral Communication from him; However ’tis not altogether improbable but that
            the Papers themselves, i.e. “the very identical Papers” may still remain undistroyd, and
            be Yet recoverable.
          I further presume in an humble manner to Signify unto Your
            Excellency, That you may do me a great Kindness, and For which I shod. be bound in all Gratitude, to make you the best Return in
            my Pow[er.]—Nay I flatter myself that I could be somewhat Useful—I was originally
            brought up in a Publick Departmt. of Governmt., Even so long ago as when His late Grace Thomas Holles
            Pelham Duke of Newcastle was one of The late King’s Principal Secretaries of State, and
            was also Employ’d in His Graces private Auditorship Business—But I know of no Warps in
            my Education, either from Parents or Masters, nor yet from the Venal world; for I may
            almost be said to have lived out of the world as it were, or very privately at least,
            for some Years;—My best Master has been Experience, aided, I trust, by some Strong
            innate Traces or Reminiscence of those Faculties which humane Creatures were originally
            indued with, prompting or leading them to be Religious, grateful, just, compassionate,
            Useful, and vigilant; and if not corrupted or effaced by contrary Impressions, may be
            brought into Action at sometime or other, for the benefit of Society.—
          The worthy Gentleman, Mr Walker,
            mention’d in the Former part of my Letter, And myself had much private Conversation
            about the probable Rising Greatness and Opulence of No.
            America. But He was apprehensive Then, The Fruit could not possibly come to that
            perfection immediately, which it naturally wou’d have done about a Century hence, when
            ripened by the mellowing Hand of Time—Providence however is above all human Conjectures
            and Operations—Mr W, was very capable of advising in matters
            of Publick Emergency, and was of Opinion that the several different States on a proper
            Fœderal Union, by Cultivating Commerce, might become the Arbiters of Europe, and
            conservators of Publick Tranquility both in the Old and New–world; And at the same Time,
            He wou’d have been equally capable of Hurling the Thunder-Bolts of War in the most
            effectual manner upon the Transmarine Settlements of every publick Enemy; But He, ala’s!
            is no more.—All I can say in addition to this at present, is, That I humbly solicite The
            Honour of an Interview with your Excellency anyday when it may be convenient; And That I
              shod. think my self happy to live under Government of the
            United States of North-America, which have so much Virtue for their Principle.
          I have the Honour to be, / May it please your Excellency / Your
            Excellency’s most devoted, / very respectful, and obedient / Humble Servant
          
            
              James Burrow.
            
          
        